DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to RCE filed on 11/05/2020.    . 

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 03/22/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 11/05/2020 has been entered.

Status of Claims
4.	The Amendment filed on 11/05/2020 has been received.  Independent claims 16, 19 and 20 have been amended; Claims 16 to 20 are pending.

Allowable Subject Matter
6. 	Claims 16 to 20 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1).	Applicant has amended claim 20 properly to overcome the 101 rejection in the final rejection 08/05/2020; therefore, the 101 rejection is withdrawn;
2). 	For claim 16, the prior art does not disclose or suggest the unique way to determine how to parse a transform skip flag and whether to perform inverse-transform based on the flag value and to determine when not skip the inverse transform; such unique way is allowable. 
LEE et al. (US 20140254674) and in view of Nakamura et al. (US 20140105291) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of LEE in combination of Nakamura to achieve the same invention as claimed in the instant claim.
Claims 17-18 are allowed because they depend on claim 16.

3)	For claim 19, the prior art does not disclose or suggest the unique way to determine whether to encode a transform skip flag based on partition type of the block and whether it is allowed  to skip transform based on the flag is not encoded; such unique way is allowable. 
LEE et al. (US 20140254674) and in view of Nakamura et al. (US 20140105291) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of LEE in combination of Nakamura to achieve the same invention as claimed in the instant claim.

4)	Claims 20 is allowed with the similar reason as claim 19.


8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423